Citation Nr: 0530843	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a condition of the 
mouth and gums, to include periodontal gum disease.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for systemic sclerosis.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a gastrointestinal 
condition, to include Barrett's esophagus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to January 
1972.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, the RO denied 
service connection for periodontal gum disease with 
restriction of the mouth, a skin condition, and systemic 
sclerosis.  The RO also determined that the requisite new and 
material evidence had not been submitted to reopen the claim 
for service connection for gastrointestinal disabilities, to 
include Barrett's esophagus

This case was the subject of an August 2004 Board remand for 
the purpose of scheduling a Board hearing requested by the 
veteran, and of an April 2005 hearing before the undersigned 
Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veterans seeks service connection for disabilities of the 
skin, gastrointestinal system and mouth, primarily on the 
theory that these conditions are caused by underlying 
systemic sclerosis that he contends began during service or 
is related to his presumed exposure to Agent Orange during 
service.  The veteran served in Vietnam during the Vietnam 
era and thus is presumed to have been exposed to Agent Orange 
during service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Also, at 
his April 2005 Board hearing, the veteran provided testimony 
that during his period of service in Vietnam he worked at a 
depot where Agent Orange was stored.

In August 1998, with the veteran's written consent, the RO 
received from attorneys for a public school system a request 
to review the veteran's claims file "for disability and/or 
Agent Orange benefits," to include the veteran's military 
medical records.  From the context of the request, it appears 
that this review was made for the purpose of determining 
whether a condition for which the veteran sought workers' 
compensation was related to military service rather than to 
his employment.  Thus, it appears that the development or 
adjudication of the veteran's workers' compensation claim may 
include information relevant to his claims for service 
connection.  The RO should seek to obtain any necessary 
releases from the veteran and the information (to include any 
adjudication and underlying medical records) regarding the 
workers' compensation claim.  See 38 U.S.C.A. 5103A (West 
2002).

In December 2000, the RO received form the veteran a Social 
Security Administration (SSA) decision in which he was found 
to be disabled.  Because the veteran submitted this 
information in support of his claims, it is apparent that the 
veteran believes this information to be relevant to his 
claims.  Accordingly, VA has a duty to obtain the Social 
Security Administration records.  See Quartuccio v. Principi, 
16 Vet. App. 183, 188 (2002); Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The 
RO should contact the SSA and obtain and associate with the 
claims file copies of the veteran's records regarding SSA 
benefits, including the medical records upon which any 
decision was based.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(2).

At his April 2005 Board hearing, the veteran identified 
records of ongoing treatment that he believed to be relevant 
to his claims.  (See pages 5 and 6 of the transcript of the 
Board hearing.)  The Secretary must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A(a).  
Further, the Secretary must make every reasonable effort to 
obtain relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  See 38 U.S.C.A. § 
5103A(b)(1).  Accordingly, the RO should seek to assist the 
veteran by requesting him to submit any necessary medical 
releases and obtaining and associating these records with the 
claims file.

Service medical records show multiple instances of treatment 
for skin conditions during service, to include treatment for 
acne and/or boils on the back and arms (July 1969, September 
1970), heat rash (March 1970), tinea cruris (March 1971, June 
1971), and a rash on the left shoulder and legs, to include a 
pruritic rash on the left shoulder, diagnosed as a possible 
fungal infection (October 1971).  An October 1971 
bacteriology report of a specimen from the veteran's rash 
appears to have been positive.  The veteran's December 1971 
service discharge medical history includes a finding by the 
reviewing physician of boils, tee[n]age, treated, no problem 
to date, and his December 1971 service discharge physical 
examination report indicates that clinical evaluation of his 
skin was normal.  Still, the Board does not have the medical 
expertise to ascertain whether the veteran's current skin 
disability is related to his documented in-service multiple 
skin problems or his presumed exposure to Agent Orange during 
service.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(the Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran had any disorder that was related to his period of 
active service, and if the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions).  
Accordingly, a VA compensation examination is warranted to 
determine whether the veteran's claimed disabilities are 
related to skin conditions noted in service or to his 
presumed exposure to Agent Orange.  See 38 U.S.C.A. 
§ 5103A(d).

With respect to the veteran's claim for service connection 
for disorders of the mouth and gums, to include periodontal 
gum disease, in December 2000 the RO received a letter from 
W.E.G., D.M.D., indicating that the veteran's mouth opening 
had been getting smaller and smaller, increasing periodontal 
(gum) disease in his mouth, making it difficult for him to 
eat, and making home dental hygiene very difficult.  Dr. 
W.E.G. also noted that the veteran had grayish oral mucosa, 
indicating decreasing blood flow to his mouth, which also 
increases periodontal disease.

To the extent the veteran seeks service connection for 
periodontal disease, he is advised that service connection 
for treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered to be not disabling and may be service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment in accordance with 38 C.F.R. § 
17.161. See 38 C.F.R. § 3.381.  (Emphases added.)  
"Periodontal" is defined as "pertaining to or occurring 
around a tooth."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1261 (28th ed. 1994).  Legal authority provides that various 
categories of eligibility for VA outpatient dental treatment-
such as veterans having a compensable service-connected 
dental condition (Class I eligibility); one-time treatment 
for veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc. 38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.  (Emphasis added.)  
Based on the current record, it would appear arguable that to 
the extent the veteran seeks service connection for a 
"periodontal disease" not related to trauma or combat, he 
is seeking service connection for a non-compensable dental 
condition, but did not apply for treatment of the condition 
within a year after service.  On the other hand, the Court of 
Appeals for Veterans Claims has vacated and remanded a Board 
decision on the basis of the Board's failure to distinguish 
between "disability solely due to ... periodontal disease or 
for other reasons," albeit under facts very different from 
those in the present case.  See Simington v. West, 11 Vet. 
App. 41, 44-45 (1998) (emphasis in original).  As a result, 
depending on the facts of this case when fully developed, to 
the extent the veteran's disability of the mouth and gums, to 
include but not limited  to periodontal disease, may be 
attributable to his underlying systemic sclerosis, the 
analysis of the claim for service connection for a condition 
of the mouth and gums, to include periodontal gum disease, 
may include novel legal as well as medical questions.  A VA 
dental examination identifying the nature and etiologies of 
the veteran's present disabilities of the mouth will be 
helpful in this regard.  See 38 U.S.C.A. § 5103A(d) (West 
2002).

In a December 1996 letter from R.M., M.D., received by the RO 
in December 2000, Dr. R.M. noted that that the veteran has 
underlying scleroderma, causing poor motility in his 
esophagus, either causing or aggravating his reflux 
esophagitis.  The letter in essence indicates that the 
veteran's gastrointestinal problems, including Barrett's 
esophagus, are attributable at least in part to his systemic 
sclerosis.  See also, DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1495 (28th ed. 1994) (systemic sclerosis, also 
called systemic scleroderma, may be associated with fibrotic 
degenerative changes of various body organs, including the 
gastrointestinal tract).  As result, a medical opinion as to 
whether the veteran's systemic sclerosis began during service 
or is related to his exospore to Agent Orange during service, 
and if so, whether the veteran's gastrointestinal disability 
(to include Barrett's esophagus) is at least as likely as not 
caused or aggravated by his systemic sclerosis, would be 
helpful in adjudication of this appeal.  See 38 U.S.C.A. 
§ 5103A(d)&(g) (West 2002).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. 

2.  After obtaining any necessary 
releases from the veteran, the RO should 
contact the appropriate administrative 
agency and obtain and associate with the 
claims file copies of the veteran's 
records regarding workers' compensation 
benefits (as referred to in an attorney's 
letter associated with the claims file in 
August 1998) including any administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.  The veteran should 
be informed that he may alternatively 
obtain these records himself and provide 
them to the RO.

3.  The RO should request the veteran to 
identify all relevant medical records of 
treatment not previously obtained by VA 
and associated with the claims file.  
This should include the recent private 
records of treatment identified at his 
April 2005 Board hearing.  After 
obtaining any appropriate releases, the 
RO should obtain records from each health 
care provider the veteran identifies.  
The veteran should also be advised that 
with respect to private medical evidence 
he may alternatively obtain the records 
on his own and submit them to the RO.

4.  The veteran should be scheduled for 
VA dental, skin, and gastrointestinal 
examinations with appropriate specialists 
to determine the nature, etiology, and 
severity of any current disorder of the 
mouth (to include but not limited to 
periodontal gum disease, reduction in 
size of the mouth, and reduced blood flow 
to the mouth), skin, and gastrointestinal 
system (to include Barrett's esophagus), 
for the purpose of evaluating the 
veteran's claims of entitlement to 
service connection for these conditions:

(A) First determine the proper diagnoses 
for any current disability of the skin, 
gastrointestinal system, and mouth.  This 
should include findings as to whether the 
veteran has systemic sclerosis, Barrett's 
esophagus, periodontal disease, and 
additional disability of the mouth not 
attributable to periodontal disease.

(B) If it is determined that the veteran 
has systemic sclerosis (i.e., systemic 
scleroderma, see DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1495 (28th ed. 1994)), 
the appropriate examiner(s) must make a 
specific finding as to whether it is at 
least likely as not (whether there is a 
50 percent or greater probability) that 
this condition began during service or is 
related to the veteran's presumed in-
service exposure to herbicide agents 
(including Agent Orange) while in 
Vietnam.  

(C)  The examiners should offer an 
opinion as to whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that any 
existing gastrointestinal disability (to 
include Barrett's esophagus), disability 
of the mouth (to include periodontal gum 
disease, reduction in size of the mouth, 
or reduction in blood flow of the mouth), 
or skin disability, is attributable to or 
aggravated by systemic sclerosis.

(D) The examiners should additionally 
provide an opinion as to whether it is at 
least as likely as not  (whether there is 
a 50 percent or greater probability) that 
a current gastrointestinal, skin, or 
dental disorder is related to service 
based on an etiology other than systemic 
sclerosis.  This should include 
consideration of the veteran's presumed 
exposure to Agent Orange during service 
in Vietnam.

(E) The examiners should review the 
claims file, examine the veteran, and 
undertake any and all clinical tests or 
studies deemed appropriate.  The 
examiners should be asked to report all 
findings in detail, and to provide a 
rationale for all opinions rendered.  

5.  The RO should undertake any 
additional development if indicated by 
the examiners' findings and conclusions, 
in conjunction with any notification and 
development necessary as may then be 
required by law.  After any required 
development and/or notification have been 
completed, the RO should take 
adjudicatory action.  

If any benefit sought remains denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


